DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed September 30, 2021. Claims 1, 21-25, 27-33, 35-41, 43-47, and 49-53 are pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 21-25, 27-33, 35-41, 43-47, and 49-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Freda et al. (US 2019/0320467, hereinafter Freda).
Regarding claim 1, Freda in view of R1-1612030 teaches a method for wireless communication (abstract), comprising: 
determining, by a user equipment, whether to transmit a first type of random access transmission for a four-step random access procedure or to transmit a second type of random access transmission for a two-step random access procedure based at least in part on a channel condition (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether 
wherein the first type of random access transmission for the four-step random access procedure includes a first preamble (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. initiate a 4 -step procedure (i.e. transmit only preamble) – par [0284]), 
wherein the second type of random access transmission for the two-step random access procedure includes a second preamble and a random access message (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Repeat the first step of the 2 -step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission – par [0284]); and 
transmitting, by the user equipment, the first type of random access transmission for the four-step random access procedure or the second preamble of the second type of random access transmission for the two-step random access procedure within a random access channel portion of a slot (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACG depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]). 
wherein the first preamble, of the first type of random access transmission for the four-step random access procedure, and the second preamble, of the second type of random access transmission for the two-step random access procedure, are allocated at least one shared resources of the random access channel portion of the slot (single resource may be used for the preamble and the data portion – par [0129], also can be found in par [0114] of provisional application ‘237. A WTRU may 
Regarding claim 21,  Freda teaches claim 1 and further teaches wherein the channel condition is based on whether a measured signal parameter satisfies a threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 22,  Freda teaches claim 21 and further teaches wherein the first type of random access transmission for the four-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter not satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 23,  Freda teaches claim 21 and further teaches wherein the second type of random access transmission for the two-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 24,  Freda teaches claim 21 and further teaches wherein the second preamble occupies one unit, of a grid of units, and the random access message occupies one unit of the grid of units (FIG. 7).
Regarding claim 25,  Freda teaches claim 24 and further teaches wherein the second type of random access transmission includes a plurality of random access messages; and wherein each of the plurality of random access messages occupies a different unit of the grid of units (FIG. 7).
Regarding claim 27,  Freda teaches claim 1 and further teaches wherein the first preamble, of the first type of random access transmission for the four-step random access procedure, and the random access message, of the second type of random access transmission for the two-step random access procedure, are allocated at least one shared resource of the random access channel portion of the slot (single resource may be used for the preamble and the data portion – par [0129], also can be found in par [0114] of provisional application ‘237. A WTRU may utilize a common set of resources for RACH (4-step) and eRACH (2-step) transmission… - par [0250], also can be found in par [0233] of provisional application).
Regarding claim 28,  Freda teaches a device for wireless communication, comprising: memory; and one or more processors coupled to the memory (WTRU 102 –FIG. 1B), the memory and the one or more processors configured to:
 determine whether to transmit a first type of random access transmission for a four-step random access procedure or to transmit a second type of random access transmission for a two-step random access procedure within a random access channel portion of a slot based at least in part on a channel condition (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]),, 
wherein the first type of random access transmission for the four-step random access procedure includes a first preamble (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. initiate a 4 -step procedure (i.e. transmit only preamble) – par [0284]), 
wherein the second type of random access transmission for the two-step random access procedure includes a second preamble and a random access message (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Repeat the first step of the 2 -step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission – par [0284]); and 
transmit the first type of random access transmission for the four-step random access procedure or the second preamble of the second type of random access transmission for the two-step random access procedure within a random access channel portion of a slot (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACG depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]);
wherein the first preamble, of the first type of random access transmission for the four-step random access procedure, and the second preamble, of the second type of random access transmission for the two-step random access procedure, are allocated at least one shared resource of the random access channel portion of the slot (single resource may be used for the preamble and the data portion – par [0129], also can be found in par [0114] of provisional application ‘237. A WTRU may utilize a common set of resources for RACH (4-step) and eRACH (2-step) transmission… - par [0250], also can be found in par [0233] of provisional application)
Regarding claim 29,  Freda teaches claim 28 and further teaches wherein the channel condition is based on whether a measured signal parameter satisfies a threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 30,  Freda teaches claim 29 and further teaches wherein the first type of random access transmission for the four-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter not satisfying the threshold. (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 31,  Freda claim 29 and further teaches wherein the second type of random access transmission for the two-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 32,  Freda teaches claim 28 and further teaches wherein the second preamble occupies one unit, of a grid of units, and the random access message occupies one unit of the grid of units (FIG. 7).
Regarding claim 33,  Freda teaches claim 32 and further teaches wherein the second type of random access transmission includes a plurality of random access messages; and wherein each of the plurality of random access messages occupies a different unit of the grid of units (FIG. 7).
Regarding claim 35,  Freda teaches claim 28 and further teaches wherein the first preamble, of the first type of random access transmission for the four-step random access procedure, and the random access message, of the second type of random access transmission for the two-step random access procedure, are allocated at least one shared resource of the random access channel portion of the slot (single resource may be used for the preamble and the data portion – par [0129], also can be found in par [0114] of provisional application ‘237. A WTRU may utilize a common set of resources for 
Regarding claim 36, Freda teaches an apparatus for wireless communication, comprising: 
means for determining whether to transmit a first type of random access transmission for a four-step random access procedure or to transmit a second type of random access transmission for a two-step random access procedure within a random access channel portion of a slot based at least in part on a channel condition (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]), 
wherein the first type of random access transmission for the four-step random access procedure includes a first preamble (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. initiate a 4 -step procedure (i.e. transmit only preamble) – par [0284]), 
wherein the second type of random access transmission for the two-step random access procedure includes a second preamble and a random access message (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Repeat the first step of the 2 -step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission – par [0284]); and 
means for transmitting the first type of random access transmission for the four-step random access procedure or the second preamble of the second type of random access transmission for the two-step random access procedure within a random access channel portion of a slot (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACG depending on whether 
wherein the first preamble, of the first type of random access transmission for the four-step random access procedure, and the second preamble, of the second type of random access transmission for the two-step random access procedure, are allocated at least one shared resource of the random access channel portion of the slot (single resource may be used for the preamble and the data portion – par [0129], also can be found in par [0114] of provisional application ‘237. A WTRU may utilize a common set of resources for RACH (4-step) and eRACH (2-step) transmission… - par [0250], also can be found in par [0233] of provisional application.)
Regarding claim 37,  Freda teaches claim 36 and further teaches wherein the channel condition is based on whether a measured signal parameter satisfies a threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 38,  Freda teaches claim 37 and further teaches wherein the first type of random access transmission for the four-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter not satisfying the threshold. (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 39,  Freda teaches claim 37 and further teaches wherein the second type of random access transmission for the two-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether 
Regarding claim 40,  Freda teaches claim 36 and further teaches wherein the second preamble occupies one unit, of a grid of units, and the random access message occupies one unit of the grid of units (FIG. 7).
Regarding claim 41,  Freda teaches claim 40 and further teaches wherein the second type of random access transmission includes a plurality of random access messages; and wherein each of the plurality of random access messages occupies a different unit of the grid of units (FIG. 7).
Regarding claim 43,  Freda teaches claim 36 and further teaches wherein the first preamble, of the first type of random access transmission for the four-step random access procedure, and the random access message, of the second type of random access transmission for the two-step random access procedure, are allocated at least one shared resource of the random access channel portion of the slot (single resource may be used for the preamble and the data portion – par [0129], also can be found in par [0114] of provisional application ‘237. A WTRU may utilize a common set of resources for RACH (4-step) and eRACH (2-step) transmission… - par [0250], also can be found in par [0233] of provisional application).
Regarding claim 44,  Freda teaches a non-transitory computer-readable medium storing instructions for wireless communication, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors (WTRU 102 –FIG. 1B, par [410]),  to: 
determine whether to transmit a first type of random access transmission for a four-step random access procedure or to transmit a second type of random access transmission for a two-step random access procedure within a random access channel portion of a slot based at least in part on a channel condition (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH 
wherein the first type of random access transmission for the four-step random access procedure includes a first preamble (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Initiate a 4 -step procedure (i.e. transmit only preamble) – par [0284]), 
wherein the second type of random access transmission for the two-step random access procedure includes a second preamble and a random access message (A WTRU may select a preamble, for example, based on whether an enhanced (e.g., two -step) or a legacy (e.g., 4 -step) RA may be performed – par [0233]. Repeat the first step of the 2 -step process utilizing the same preamble, preamble resources and/or data resources; (iii) increase transmission power on preamble and/or data transmission – par [0284]); and 
transmit the first type of random access transmission for the four-step random access procedure or the second preamble and the second type of random access transmission for the two-step random access procedure within a random access channel portion of slot (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACG depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]);
wherein the first preamble, of the first type of random access transmission for the four-step random access procedure, and the second preamble, of the second type of random access transmission for the two-step random access procedure, are allocated at least one shared resource of the random access channel portion of the slot (single resource may be used for the preamble and the data portion – par [0129], also can be found in par [0114] of provisional application ‘237. A WTRU may 
Regarding claim 45,  Freda in view of R1-1612030 teaches claim 44 and further teaches wherein the channel condition is based on whether a measured signal parameter satisfies a threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 46,  Freda teaches claim 45 and further teaches wherein the first type of random access transmission for the four-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter not satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 47,  Freda teaches claim 45 and further teaches wherein the second type of random access transmission for the two-step random access procedure is determined to be transmitted based at least in part on the measured signal parameter satisfying the threshold (WTRU determines whether to use 2-step, i.e, eRACH vs 4-step, i.e., legacy RACH depending on whether channel occupancy is larger or less than a defined threshold – par [0187]  or estimated path loss may be bellow or above a certain threshold – par [0188]).
Regarding claim 49,  Freda teaches claim 44 and further teaches wherein the first preamble, of the first type of random access transmission for the four-step random access procedure, and the random access message, of the second type of random access transmission for the two-step random access procedure, are allocated at least one shared resource of the random access channel portion of the slot (single resource may be used for the preamble and the data portion – par [0129], also can be 
Regarding claim 50,  Freda teaches claim 1 and further teaches wherein the random access channel portion of the slot includes resources allocated for a physical random access channel (PRACH) transmission (abstract).
Regarding claim 51,  Freda teaches claim 28 and further teaches wherein the random access channel portion of the slot includes resources allocated for a physical random access channel (PRACH) transmission (abstract).
Regarding claim 52,  Freda teaches claim 36 and further teaches wherein the random access channel portion of the slot includes resources allocated for a physical random access channel (PRACH) transmission (abstract).
Regarding claim 53,  Freda teaches claim 36 and further teaches wherein the random access channel portion of the slot includes resources allocated for a physical random access channel (PRACH) transmission (abstract).

Response to Arguments
Applicant’s arguments with respect to claims 1, 21-25, 27-33, 35-41, 43-47, and 49-53 have been considered but are moot in view of new ground of rejection.

Response to Arguments
Applicant's arguments filed September 30, 2021 have been fully considered but they are not persuasive. 

The Examiner respectfully disagrees. Freda discloses “A WTRU may utilize a common set of resources for RACH (4-step) and eRACH (2-step) transmission” (par [0250], also can be found in par [0233] of provisional application ‘237), and that  “single resource may be used for the preamble and the data portion” of eMSG1, i.e., WTRU’s transmission in 2-step random access procedure (par [0129] also can be found in par [0114] of provisional application ‘237.)
Clearly, Freda teaches resources for 4-step and 2-step transmissions can be the same, including the transmission of the preamble for the 2-step RA procedure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642